DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 (claims 27-30) and the disorder “metabolic syndrome” in the reply filed on 05/10/2022 is acknowledged.

Claim Status
Claims 16-31 are currently pending. Claims 16-26, 28, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 27 and 29-30 have been examined as defined by the species election made in the reply filed on 05/10/2022.

Priority
The instant application is a national stage entry of PCT/EP2019/068539 (07/10/2019) and claims foreign priority to EP18305916.1 (07/10/2018). A certified copy of the foreign priority document was received 01/06/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27 and 29-30 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating metabolic syndrome by administering at least one isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof, does not reasonably provide enablement for treating metabolic syndrome by administering fragments thereof.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
	With respect to the nature of the invention, the instant claims are drawn to a method of treating metabolic syndrome in a subject in need thereof comprising administering to said subject at least one isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof and/or fragments thereof. Applicant defines “variant” to mean all genetically or phenotypically distinct strains of a species that retain the species-defining characteristics or other phylogenetic taxa such as for a genus or for a strain including both naturally occurring and specifically developed variants or mutants of the disclosed and exemplified bacterium (p. 11, lines 1-5). Applicant defines “treatment” to refer to therapeutic treatment and prophylactic or preventative measures wherein the object is to prevent or slow down the targeted pathologic condition (p. 10, lines 15-19). Applicant defines “fragment” to mean the cellular components, metabolites, secreted molecules, or vesicles, and compounds resulting from the metabolism of the bacterium of the invention and/or a variant thereof and the like (p. 27, lines 16-25).
	With respect to the breadth of the claims, the claims are currently so broad as to encompass administering any “fragment” of Dysosmobacter genus bacteria to accomplish the claimed treatment of metabolic syndrome. Applicant gives examples of “fragments” which includes, for example, peptidoglycan, nucleic acids, membrane components, proteins, carbohydrates, lipids, and lipoproteins (p. 27, lines 16-25). 
	With respect to the state of the prior art, there are no examples within the art wherein fragments of Dysosmobacter (or the genetically related genus Oscillibacter) are used to treat metabolic syndrome. 
	With respect to the amount of direction provided by the inventor and working examples, although applicant contemplates the use of “fragments” throughout the specification, in order to support enablement for the method of administering “fragments”, applicant should show objective evidence that the claimed treatment of metabolic syndrome is achieved with all compositions encompassed under the term “fragments”. Applicant has provided only examples wherein mice were administered Dysosmobacter welbionis J115 (Examples 5-12, p. 99-120). There are no examples provided wherein any “fragment” of Dysosmobacter genus bacteria was administered.  
	With respect to the level of ordinary skill, the claimed invention requires a high level of skill such as an advanced degree in biological science or medicine.
With respect to the level of predictability and the quantity of experimentation needed to use the invention based on the content of the disclosure, there is low predictability and a high amount of experimentation needed for a person having ordinary skill in the art to determine which fragments are capable of exerting the claimed effect. 
Conclusion
In light of the Wands factors and the evidence as a whole, the disclosure does not provide sufficient description to enable persons having ordinary skill in the art to make and/or use the claimed invention commensurate in scope with the claims. Using the invention would require undue burden due to the significant experimentation needed to determine which “fragments” are capable of exerting the claimed effect as there are no examples provided within the art or within the disclosure which support the claim that “fragments” of Dysosmobacter genus bacteria are capable of treating metabolic syndrome when administered to subjects in need thereof. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Neville et al. (WO 2017/182796 A1; cited in IDS filed 01/06/2021).
Neville et al. (hereinafter Neville) provides therapeutic compositions comprising at least one bacterium from a list of bacterial species which have been identified and disclosed as useful for the treatment of dysbiosis of the gastrointestinal tract (abstract; Table 1). Neville teaches that dysbiosis of the gastrointestinal tract plays a role in diseases such as metabolic syndrome (p. 2, lines 1-12; p. 39, lines 1-3). Neville describes the acquisition and identification of bacteriotherapy candidates from healthy adult donors including targeted culturing with preferential selection to bacteria displaying specific phenotypes and isolating bacterial species specifically associated with resolving gastrointestinal dysbiosis by comparing the microbiota of individuals before and after fecal microbiota transplants (p. 42, line 27 through p. 43, line 2). Neville specifically teaches that Oscillibacter valericigenes has been identified as a bacteriotherapy candidate, is a member of the Human Microbiome Project’s “Most Wanted List”, has a high (>0.001%) average abundance, has a reduced average abundance in gastrointestinal dysbiosis, and is a spore-forming bacteria (Table 1, p. 59). 
Regarding claims 27 and 29-30, Neville teaches the use of Oscillibacter valericigenes, an isolated bacterium having at least 90% identity to SEQ ID NO: 37 (Oscillibacter valericigenes), or an isolated bacterium having 99% sequence identity with SEQ ID NO: 37 in a method for treating metabolic syndrome (p. 14, lines 1-5; claims 1, 38, 66, 68, 80-81).
	The instant claim encompasses members of the novel genus Dysosmobacter such as Dysosmobacter welbionis (16s rRNA sequence disclosed by applicant as SEQ ID 1). A blast alignment of applicant’s SEQ ID 1 reveals a 99.93% (1403/1404) identity with Neville’s SEQ ID 37 (Oscillibacter valericigenes), differing only in a single purine transition (G [Wingdings font/0xE0] A). See attached “NCBI_Blast.pdf”. 
	It is considered that this disclosure by Neville reads on the instantly claimed “variant thereof”. This conclusion is supported by applicant’s definition of “variants” as a term which can be used “in reference to other phylogenetic taxa” (p. 11, lines 2-3) and although applicant shows that Dysosmobacter welbionis differs in some characteristics from one strain of Oscillibacter valericigenes (p. 96, table 6), applicant states that “variants may or may not have the same identifying biological characteristics of the bacterium exemplified herein, provided they share similar advantageous properties in terms of treating or preventing diseases” (p. 11, lines 5-8). 
Thus, claims 27 and 29-30 are considered to be anticipated by Neville. 
	
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651